DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/877792 filed on
08/09/2021. Claims 1-18 and 20 are pending and have been examined in this office action, claims 1-18 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
Regarding claim rejections - 35 USC § 112(d), Applicant amendments fail to overcome the previous 112(d) rejection set forth for claims 10-11 and 20. Claims 10-11 and 20 disclose separate statutory categories while still dependent from claims 8 and 12. Examiner continues to advise Applicant is advised to amend the claims to be independent or within the same statutory category as the independent claim. 
Regarding claim rejections - 35 USC § 101, the filed amendments do not overcome the entirety of the previously cited 101 issue. Applicant amendment to claims 1-7 have overcome the 101 rejection, wherein the claims are no longer given broadest reasonable interpretation and no longer interpreted to be directed towards transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave. However, claims 1-20 are still 
Regarding Claim Rejections - 35 USC § 102 of claims 1-2, 7, 8-10, 12-13, and 18, Applicant argues the newly amended limitations overcome the previously cited reference, Jimenez Hernandez et al. U.S. Pub. No. 20180136667 A1 (“Jimenez Hernandez”). However, Jimenez Hernandez discloses the amended limitations by including a server as for remote communication device between the user device and vehicle, see at least [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.
Furthermore, Jimenez Hernandez discloses the added limitation to set a destination of the vehicle as the destination set by the user, see at least [¶ 0028] FIGS. 2A and 2B illustrate an example process 200 that may be executed by the computer 110 of the host vehicle 100 to drive the host vehicle 100 to various destinations in accordance with request notifications and confirmations of the requests communicated to the computer 110 by user devices 135 associated with the host vehicle owner and, under certain conditions, with users of the host vehicle 100. Examiner recommends amending the limitation as to distinguish between the newly added server and the server disclosed by the reference, as suggested during the applicant interview on 06/11/2021.
Regarding claim rejections - Applicant’s arguments, see page 7, filed 08/09/2021, with respect to 35 USC § 112(b), have been fully considered and are persuasive.  The 112(b) claim rejections of claims 1 and 12 have been withdrawn. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Applicant claims the independent claim: “A a device of a vehicle comprising...” which appears to be a minor informality of “word-repetition”. Examiner recommends amending to remove the repeated “a”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant claims a separate statutory category in claims 10-11, a system, however said claims depend from claim 8 which is a server. Applicant is advised to amend the claims to be independent or within the same statutory category as the independent claim.
Applicant claims a separate statutory category in claims 20, a vehicle, however said claims depend from claim 12 which is a device. Applicant is advised to amend the claims to be independent or within the same statutory category as the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing human activity for transmitting information by establishing a communication link between several devices.
Claim 1, 8, and 12 recite a communication device for notifying a vehicle of a user destination and relaying a unique vehicle identifier to said vehicle in accordance to the user’s operation. These limitations when given their broadest reasonable interpretation are directed towards the abstract idea of organizing human activity through data communication and generation. Therefore these limitations are directed to an abstract idea and is directed to a judicial exception.
These claims merely disclose the concept of applying generic hardware to establish a communication link to relay user information and a vehicle identifier in order to allow for the pick-up or drop-off service of said user by said vehicle. In particular, the claims recite the 
The claim does not include additional limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of using generic hardware to relay the vehicle identifier and user operation information amounts to no more than mere instructions to apply the exception of using generic hardware components to transmit data. Mere instructions to apply the exception using a generic hardware cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7, 9-11, and 13-20 recite the system to further include be established within a network of vehicles and users, while generating and displaying the vehicle identifier on an interface available to the user, as well as the device to be mounted to the vehicle. These limitations when given their broadest reasonable interpretation, are generic methods for organizing human activity, and are mere instructions for generating and communicating information. The claims do not contain additional limitations that transform the abstract idea into patent eligible subject matter. Therefore these limitations are directed to an abstract idea and claims 2-7, 9-11, and 13-20 are directed to a judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 8-10, 12-13, and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jimenez Hernandez et al. U.S. Pub. No. 20180136667 A1 (“Jimenez Hernandez”).
Regarding claim 1 as best understood, Jimenez Hernandez discloses a communication device associated with a user comprising: 
a communication unit configured to communicate with a server that notifies a device of a vehicle which is boarded by the user, of a destination which is set by the user; and (see at least [Fig. 2A] #202 Detect Request From User for Host Vehicle To Drive To Pick-Up Destination And Drop-Off Destination AND [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.)
a control unit configured to transmit first data for notifying of the destination along with a user identifier corresponding to the user to the server via the communication A computer 110 of a host vehicle 100 is programmed to detect requests for the host vehicle 100 to drive to various destinations, including requests from user devices 135. AND [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.)
to acquire a vehicle identifier corresponding to the vehicle in accordance with the user's operation, (see at least [¶ 0024] The computer 110 may be programmed to associate one or more user devices 135 with the host vehicle owner. For example, identifiers associated with the user devices 135 of the host vehicle owner can be stored in the memory of the computer 110. In this way, when the user devices 135 having identifiers associated with the host vehicle owner communicate with the computer 110, the computer 110 can associate those communications, e.g., messages, with the host vehicle owner.)
to transmit second data for notifying of the vehicle identifier along with the user identifier to the server via the communication unit, (see at least [¶ 0024] In addition, the computer 110 can be programmed to transmit communications, e.g., notifications, to the user devices 135 associated with the host vehicle owner. AND [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.)
and to set a destination of the vehicle as the destination set by the user (see at least [¶ 0028] FIGS. 2A and 2B illustrate an example process 200 that may be executed by the computer 110 of the host vehicle 100 to drive the host vehicle 100 to various destinations in accordance with request notifications and confirmations of the requests communicated to the computer 110 by user devices 135 associated with the host vehicle owner and, under certain conditions, with users of the host vehicle 100.)

Regarding claim 2 as best understood, Jimenez Hernandez discloses the communication device according to claim 1, 
wherein the communication unit is configured to receive a beacon which is transmitted in the vehicle, and (see at least [¶ 0019] The actuators 120 include circuits , chips , or other electronic components that can actuate various vehicle sub systems in accordance with appropriate control signals as is known . For instance, the actuators 120 may include one or more relays, servomotors, etc. The actuators 120 may therefore be used to control braking, acceleration, and steering of the host vehicle 100. The control signals used to control the actuators 120 may be generated by the computer 110, or a control unit located in the host vehicle 100, e.g., the brake controller, etc.)
wherein the control unit is configured to perform control such that a message for prompting the user to perform the operation is output when the beacon has been received by the communication unit (see at least [Fig. 2A] #206 Send Notification Of Request For Host Vehicle to Drive To Pick-Up Destination And Drop-Off Destination To Owner. AND #208 Receive Message From Owner Confirming Request?)

Regarding claim 7 as best understood, Jimenez Hernandez discloses the communication device according to claim 1,
wherein the control unit is configured to perform control such that guidance along a route to the destination is performed for the user based on position information of the user at least after the destination has been set and before the operation has been performed (see at least [¶ 0032] In the block 206, the computer 110 is programmed to send a request notification for the host vehicle 100 to drive to the pick-up destination and the drop-off destination to a user device 135 associated with the host vehicle owner. The request notification can include information regarding, e.g., locations of the pick-up and the drop-off destinations; routes the host vehicle 100 may travel to drive to the pick-up and the drop-off destinations; whether the host vehicle currently has occupants; whether the request is from a user that has previously used the host vehicle 100; etc. Following the block 206, the process 200 proceeds to a decision block 208.)

Regarding claim 8 as best understood, Jimenez Hernandez discloses a server comprising: 
a communication unit configured to communicate with devices of a plurality of vehicles and a communication device of a user; and (see at least [Fig. 2A] #202 Detect Request From User for Host Vehicle To Drive To Pick-Up Destination And Drop-Off Destination)
a control unit configured to receive first data for notifying of a destination set by the user along with a user identifier corresponding to the user from the communication A computer 110 of a host vehicle 100 is programmed to detect requests for the host vehicle 100 to drive to various destinations, including requests from user devices 135.)
to receive second data for notifying of a vehicle identifier corresponding to a vehicle which is boarded by the user along with the user identifier from the communication device that has acquired the vehicle identifier via the communication unit, and (see at least [¶ 0024] The computer 110 may be programmed to associate one or more user devices 135 with the host vehicle owner. For example, identifiers associated with the user devices 135 of the host vehicle owner can be stored in the memory of the computer 110. In this way, when the user devices 135 having identifiers associated with the host vehicle owner communicate with the computer 110, the computer 110 can associate those communications, e.g., messages, with the host vehicle owner.)
to transmit destination data for notifying of the destination to the device of the vehicle corresponding to the vehicle identifier via the communication unit with reference to the first data and the second data which commonly include the user identifier, (see at least [¶ 0024] In addition, the computer 110 can be programmed to transmit communications, e.g., notifications, to the user devices 135 associated with the host vehicle owner. AND [¶ 0028] FIGS. 2A and 2B illustrate an example process 200 that may be executed by the computer 110 of the host vehicle 100 to drive the host vehicle 100 to various destinations in accordance with request notifications and confirmations of the requests communicated to the computer 110 by user devices 135 associated with the host vehicle owner and, under certain conditions, with users of the host vehicle 100.
and to set a destination of the vehicle as the destination set by the user (see at least [¶ 0028] FIGS. 2A and 2B illustrate an example process 200 that may be executed by the computer 110 of the host vehicle 100 to drive the host vehicle 100 to various destinations in accordance with request notifications and confirmations of the requests communicated to the computer 110 by user devices 135 associated with the host vehicle owner and, under certain conditions, with users of the host vehicle 100.)

Regarding claim 9 as best understood, Jimenez Hernandez discloses the server according to claim 8, wherein the control unit is configured to determine a route to the destination based on position information of the user and to transmit route data for notifying of the determined route to the communication device via the communication unit, and wherein transmission of the route data to the communication device is performed before transmission of the destination data to the device of the vehicle (see at least [¶ 0032] In the block 206, the computer 110 is programmed to send a request notification for the host vehicle 100 to drive to the pick-up destination and the drop-off destination to a user device 135 associated with the host vehicle owner. The request notification can include information regarding, e.g., locations of the pick-up and the drop-off destinations; routes the host vehicle 100 may travel to drive to the pick-up and the drop-off destinations; whether the host vehicle currently has occupants; whether the request is from a user that has previously used the host vehicle 100; etc. Following the block 206, the process 200 proceeds to a decision block 208.)

Regarding claim 10
the server according to claim 8; and (see at least [¶ 0009] The computer 110 may operate the host vehicle 100 in an autonomous or semi-autonomous mode. For purposes of this disclosure, an autonomous mode is one in which the computer 110 controls propulsion (e.g., via a powertrain including an electric motor and/or an internal combustion engine), braking, and steering of the host vehicle 100. In a semi-autonomous mode, the computer 110 controls one or two of the propulsion, braking, and steering of the host vehicle 100.)
the communication device according to claim 8 (see at least [¶ 0004] The computer 110 is further programmed to receive communications from the user devices 135 confirming or denying the request notifications, and to instruct the host vehicle 100 to drive or to not drive to requested destinations based on the received communications.)

Regarding claim 12 as best understood, Jimenez Hernandez discloses a device of a vehicle comprising: 
a communication unit configured to communicate with a server that receives first data for notifying of a destination which is set by a user who has boarded a vehicle along with a user identifier corresponding to the user; and (see at least [Fig. 2A] #202 Detect Request From User for Host Vehicle To Drive To Pick-Up Destination And Drop-Off Destination AND [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.
a control unit configured to cause a communication device that transmits the first data to the server to acquire a vehicle identifier corresponding to the vehicle in accordance with the user's operation of the communication device, (see at least [¶ 0004] A computer 110 of a host vehicle 100 is programmed to detect requests for the host vehicle 100 to drive to various destinations, including requests from user devices 135. AND [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.)
to receive destination data for notifying of the destination, which is transmitted as a result of transmission of second data for notifying of the vehicle identifier along with the user identifier from the communication device to the server and reference of the first data and the second data commonly including the user identifier by the server, from the server via the communication unit, (see at least [¶ 0024] In addition, the computer 110 can be programmed to transmit communications, e.g., notifications, to the user devices 135 associated with the host vehicle owner. AND [¶ 0023] The user devices 135 may communicate with the communication interface 105, the server 140, or both, via Bluetooth®, Bluetooth® Low Energy, WiFi, or any cellular or satellite-based communication protocol.)
and to set a destination of the vehicle as the destination set by the user (see at least [¶ 0028] FIGS. 2A and 2B illustrate an example process 200 that may be executed by the computer 110 of the host vehicle 100 to drive the host vehicle 100 to various destinations in accordance with request notifications and confirmations of the requests communicated to the computer 110 by user devices 135 associated with the host vehicle owner and, under certain conditions, with users of the host vehicle 100.)

Regarding claim 13 as best understood, Jimenez Hernandez discloses the device according to claim 12,
wherein the communication unit is configured to transmit a beacon (see at least [¶ 0019] The actuators 120 include circuits , chips , or other electronic components that can actuate various vehicle sub systems in accordance with appropriate control signals as is known . For instance, the actuators 120 may include one or more relays, servomotors, etc. The actuators 120 may therefore be used to control braking, acceleration, and steering of the host vehicle 100. The control signals used to control the actuators 120 may be generated by the computer 110, or a control unit located in the host vehicle 100, e.g., the brake controller, etc.)
for prompting the user to perform the operation in the vehicle (see at least [Fig. 2A] #206 Send Notification Of Request For Host Vehicle to Drive To Pick-Up Destination And Drop-Off Destination To Owner. AND #208 Receive Message From Owner Confirming Request?)

Regarding claim 18 as best understood, Jimenez Hernandez discloses device according to claim 12, wherein the control unit is configured to perform control such that guidance along a route to the destination indicated by the received destination data is performed for a driver of the vehicle based on position information of the vehicle (see at least [¶ 0032] In the block 206, the computer 110 is programmed to send a request notification for the host vehicle 100 to drive to the pick-up destination and the drop-off destination to a user device 135 associated with the host vehicle owner. The request notification can include information regarding, e.g., locations of the pick-up and the drop-off destinations; routes the host vehicle 100 may travel to drive to the pick-up and the drop-off destinations; whether the host vehicle currently has occupants; whether the request is from a user that has previously used the host vehicle 100; etc. Following the block 206, the process 200 proceeds to a decision block 208.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez Hernandez in view of Abu Elreich et al. U.S. Pub. No. 20200369241 (“Abu Elreich”).
	Regarding claim 3 as best understood, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the control unit to 
	However, Abu Elreich teaches the communication device according to claim 1, wherein the control unit is configured to acquire the vehicle identifier by performing control such that the displayed vehicle identifier is imaged in the vehicle (see at least [¶ 0022] The control for the administrator to enter display information enables the administrator to select what information to display on one or more vehicle accounts associated to that administrator. Subsequently, the display information is incorporated into the identifier token with the remote server, so that the identifier token is displayed on the vehicle display device for the rider as well as general public to see.) 
	Thus, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Abu Elreich teaches the control unit to acquire the vehicle identifier by performing control such that the displayed vehicle identifier is imaged in the vehicle.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Abu Elreich wherein the control unit to acquire the vehicle identifier by performing control such that the displayed vehicle identifier is imaged in the vehicle. Doing so allows for an interface to allow for easy identifier recognition by users.

	Regarding claim 14 as best understood, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the control unit to acquire the 
	However, Abu Elreich teaches the device according to claim 12, wherein the control unit is configured to cause the communication device to acquire the vehicle identifier by performing control such that the vehicle identifier is displayed (see at least [¶ 0022] The control for the administrator to enter display information enables the administrator to select what information to display on one or more vehicle accounts associated to that administrator. Subsequently, the display information is incorporated into the identifier token with the remote server, so that the identifier token is displayed on the vehicle display device for the rider as well as general public to see.) 
	Thus, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Abu Elreich teaches the control unit to acquire the vehicle identifier by performing control such that the displayed vehicle identifier is imaged in the vehicle.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Abu Elreich wherein the control unit to acquire the vehicle identifier by performing control such that the displayed vehicle identifier is imaged in the vehicle. Doing so allows for an interface to allow for easy identifier recognition by users.

	Regarding claim 15 as best understood, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle 
	However, Abu Elreich teaches the device according to claim 12, wherein the control unit is configured to cause the communication device to acquire the vehicle identifier by performing control such that the vehicle identifier is displayed (see at least [¶ 0022] The control for the administrator to enter display information enables the administrator to select what information to display on one or more vehicle accounts associated to that administrator. Subsequently, the display information is incorporated into the identifier token with the remote server, so that the identifier token is displayed on the vehicle display device for the rider as well as general public to see.) 
	Thus, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Abu Elreich teaches the control unit to acquire the vehicle identifier by performing control such that the displayed vehicle identifier is imaged in the vehicle.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Abu Elreich wherein the control unit to acquire a two-dimensional code for the vehicle identifier to be displayed. Doing so allows for an interface to allow for easy identifier recognition by users.

Claims 4-5, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez Hernandez in view of Demisse et al. U.S. Pub. No. 2018/0190110 (“Demisse”).
Regarding claim 4 as best understood, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the control unit is configured to perform control such that the vehicle identifier which is displayed as a two-dimensional code is imaged by a camera.
However, Demisse teaches the communication device according to claim 3, wherein the control unit is configured to perform control such that the vehicle identifier which is displayed as a two-dimensional code is imaged by a camera (see at least [¶ 0040] In one exemplary embodiment, the mobile communication device 140 or 150 receiving the information from the other mobile communication device 150 or 140 by sensing an image using, for example, a camera of the receiving mobile communication device 140 or 150 to sense a produced image (indicative of the identifier) on a display of the other mobile communication device 150 or 140. Such produced image may be the identifier, or a code representing the identifier such as, for example, a bar code or quick response (QR) code.)
Thus, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Demisse teaches the control unit is configured to perform control such that the vehicle identifier which is displayed as a two-dimensional code is imaged by a camera.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Demisse to perform control such that the vehicle identifier which is displayed as a two-dimensional code is imaged by a camera. Doing so allows for efficient processing of the vehicle identifier by the user mobile device.

Regarding claim 5 as best understood, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose to acquire the vehicle identifier by performing control such that the transmitted vehicle identifier is received in the vehicle
However, Demisse teaches the communication device according to claim 1, wherein the control unit is configured to acquire the vehicle identifier by performing control such that theTSN201905520US00     transmitted vehicle identifier is received in the vehicle (see at least [Fig. 1A] AND [¶ 0033] At block 320, an indicatory signal 17 representing an indicator 111 is generated in response to receiving the notification signal 15. However, it should be readily understood that the identifier 111 may generated by the controller 110 at any time after the controller receives a signal associated with a ride request.)
Thus, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Demisse teaches to acquire the vehicle identifier by performing control such that the transmitted vehicle identifier is received in the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Demisse to acquire the vehicle identifier by performing control such that the transmitted vehicle identifier is received in the vehicle. Doing so allows for transmitting and receiving the identifier to the vehicle.

Regarding claim 11 as best understood, Jimenez Hernandez discloses a server for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the communication to be applied to a plurality of vehicles and devices.
However, Demisse teaches a system comprising: 
the server according to claim 8; and (see at least [¶ 0009] The computer 110 may operate the host vehicle 100 in an autonomous or semi-autonomous mode. For purposes of this disclosure, an autonomous mode is one in which the computer 110 controls propulsion (e.g., via a powertrain including an electric motor and/or an internal combustion engine), braking, and steering of the host vehicle 100. In a semi-autonomous mode, the computer 110 controls one or two of the propulsion, braking, and steering of the host vehicle 100.) 
the devices of the plurality of vehicles according to claim 8 (see at least [¶ 0019] The presently-disclosed vehicle identification systems and methods for vehicle identification may be used in coordination with services that use mobile fleets of vehicles or personnel in a variety of scenarios.)
Thus, Jimenez Hernandez discloses a server for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Demisse teaches the communication to be applied to a plurality of vehicles and devices.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Demisse for the communication to be applied to a plurality of 

Regarding claim 16 as best understood, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the control unit is configured to perform control such that the vehicle identifier which is displayed as a two-dimensional code is imaged by a camera.
However, Demisse teaches device according to claim 12, wherein the control unit is configured to cause the communication device to acquire the vehicle identifier by performing control such that the vehicle identifier is transmitted (see at least [Fig. 1A] AND [¶ 0033] At block 320, an indicatory signal 17 representing an indicator 111 is generated in response to receiving the notification signal 15. However, it should be readily understood that the identifier 111 may generated by the controller 110 at any time after the controller receives a signal associated with a ride request.)
Thus, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Demisse teaches the control unit is configured to perform control such that the vehicle identifier which is displayed as a two-dimensional code is imaged by a camera.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Demisse to perform control such that the vehicle identifier which is 

Regarding claim 20 as best understood, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the device is to be mounted on the vehicle.
However, Demisse teaches a vehicle in which the device according to claim 12 is mounted (see at least [¶ 0021] Although one display 130 is shown associated with a passenger side rear window 21 of the motor vehicle 20, it is to be understood that one or more displays 130 may be mounted on or otherwise associated with the front windshield, rear shield, passenger side front window, passenger side rear window, driver side rear window, and/or driver side front window of the ride-service vehicle.)
Thus, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Demisse teaches the device to be mounted on the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Demisse wherein the device is to be mounted on the vehicle. Doing so allows for integration of the system hardware to the vehicle component.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez Hernandez in view of Demisse as applied to claims 4 and 16 above, and further in view of Leonard et al. U.S. Pub. No. 2014/0354418 (“Leonard”).
Regarding claim 6 as best understood, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the control unit is configured to perform control such that the vehicle identifier which is transmitted by short-range radio communication is received using a tag.
However, Leonard teaches the communication device according to claim 5, wherein the control unit is configured to perform control such that the vehicle identifier which is transmitted by short-range radio communication is received using a tag (see at least [¶ 0002] Radio frequency identification (RFID) systems enable RFID devices, such as an RFID reader device, to obtain information (e.g., a tag, a label, or an identifier) stored in an RFID tag via short range, wireless radio frequency communication. Some commercial applications using RFID systems may attach an RFID tag to an object to facilitate tracking and monitoring of the object.)
Thus, Jimenez Hernandez discloses a communication device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Leonard teaches the control unit is configured to perform control such that the vehicle identifier which is transmitted by short-range radio communication is received using a tag.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Leonard wherein the control unit is configured to perform control 

Regarding claim 17 as best understood, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Jimenez Hernandez fails to explicitly disclose the control unit is configured to perform control such that the vehicle identifier which is transmitted by short-range radio communication is received using a tag.
However, Leonard teaches the device according to claim 16, wherein the control unit is configured to perform control such that the vehicle identifier is transmitted from a writer by short-range radio communication (see at least [¶ 0002] Radio frequency identification (RFID) systems enable RFID devices, such as an RFID reader device, to obtain information (e.g., a tag, a label, or an identifier) stored in an RFID tag via short range, wireless radio frequency communication. Some commercial applications using RFID systems may attach an RFID tag to an object to facilitate tracking and monitoring of the object.)
Thus, Jimenez Hernandez discloses a device for establishing a communication link between remote control devices, a device onboard a vehicle and a user device. Leonard teaches the control unit is configured to perform control such that the vehicle identifier which is transmitted by short-range radio communication is received using a tag.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez Hernandez and incorporate the teachings of Leonard wherein the control unit is configured to perform control .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668